Citation Nr: 1213806	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  04-41 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2010 and April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a March 2012 rating decision, the AMC granted the Veteran's claim of service connection for a back disability (which it characterized as degenerative disc disease with degenerative joint disease and bulging discs) and assigned a 10 percent rating effective November 8, 2001, and a 20 percent rating effective October 5, 2010.  Although this rating decision is dated on March 28, 2012, a copy of the rating decision notice letter was not included in the claims file.  A copy of the rating decision notice letter also is not listed in the Virtual VA claims database.  Thus, it is not clear from a review of the claims file whether this rating decision (which resolved the Veteran's appeal in full) has been issued to the Veteran and his service representative.  When this claims file is returned to the RO, the Board asks that a copy of the March 2012 rating decision be issued to the Veteran and his service representative, if this action has not been accomplished.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision dated on March 28, 2012, the AMC granted the Veteran's claim of service connection for a back disability (which it characterized as degenerative disc disease with degenerative joint disease and bulging discs) and assigned a 10 percent rating effective November 8, 2001, and a 20 percent rating effective October 5, 2010; this resolved the Veteran's appeal in full.

2.  There remain no allegations of errors of fact or law for appellate consideration with respect to the Veteran's claim of service connection for a back disability.  


CONCLUSION OF LAW

The appeal has become moot by virtue of the March 2012 rating decision, which granted the Veteran's claim of service connection for a back disability; there remains no matter in controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected a timely appeal in this case from a March 2003 rating decision which denied his request to reopen a claim of entitlement to service connection for a back disability.  In August 2010, the Board reopened this claim and remanded it to the RO/AMC for further development.  In April 2011, the Board remanded this claim again to the RO/AMC.  Subsequently, in a March 2012 rating decision, the AMC granted service connection for a back disability (which was characterized as degenerative disc disease with degenerative joint disease and bulging discs) and assigned a 10 percent rating effective November 8, 2001, and a 20 percent rating effective October 5, 2010.  

The March 2012 rating decision was fully favorable to the Veteran on the issue of service connection for a back disability.  The Veteran's appeal for service connection for a back disability has become moot by virtue of the March 2012 rating decision and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2011).  In dismissing this appeal because the Veteran's service connection claim for a back disability has been granted in full by the AMC, the Board expresses no opinion regarding any "downstream" issues that may arise from the March 2012 rating decision. 

The Board finally notes that, as discussed in the Introduction, although the rating decision which granted the Veteran's claim of service connection for a back disability is dated on March 28, 2012, a copy of the rating decision notice letter was not included in the claims file or in Virtual VA.  Thus, it is not clear from a review of the claims file whether this rating decision (which resolved Veteran's appeal) has been issued to the Veteran and his service representative.  When the Veteran's claims file is returned to the RO, the Board directs that a copy of the March 2012 rating decision be issued to the Veteran and his service representative.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


